Name: Commission Regulation (EEC) No 707/92 of 20 March 1992 determining the extent to which applications lodged in March 1992 for import licences for certain pigmeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 92 Official Journal of the European Communities No L 75/33 COMMISSION REGULATION (EEC) No 707/92 of 20 March 1992 determining the extent to which applications lodged in March 1992 for import licences for certain pigmeat products can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, No 3834/90 are for quantities lower than those available ; whereas these applications can therefore be met in full ; Having regard to the Treaty establishing the European Economic Community, Whereas Article 4 (5) of Regulation (EEC) No 3745/91 stipulates that if the total quantity for which applications have been submitted is less than that available the Commission shall calculate the quantity remaining, which is to be added to that available for the following period ; whereas the quantity available for the third period of 1992 of the products named against serial number 59.0040 in Regulation (EEC) No 3834/90 should there ­ fore be determined, Having regard to Council Reflation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), extended by Regulation (EEC) No 3588/91 (2), Whereas Commission Regulation (EEC) No 3745/91 (3), as amended by Regulation (EEC) No 566/92 (4), set the quantities of pigmeat products that can be imported at a reduced levy for the period 1 March to 30 June 1 992 ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Commission Regulation (EEC) No 565/92 (*) specifies that applications for import licences for products originating in Hungary, Poland or the Czech and Slovak Federal Republic submitted between 1 and 10 March 1992 shall be considered as submitted pursuant to Article 2 of Regulation (EEC) No 564/92 (*), pursant to Article 4 of Regulation (EEC) No 3745/91 , and fixes quantities which can be imported pursuant to Regulation (EEC) No 3745/91 during the period from 1 March to 30 June 1992 ; 1 . Applications for import licences for the period 1 March to 30 June 1992 submitted under Regulations (EEC) No 3745/91 and (EEC) No 569/92 shall be met : (a) for 2,5717 % of the quantity applied for, in the case of products named against serial number 59.0010 in Regulation (EEC) No 3834/90 ; (b) in full, for products named against serial number 59.0040 in Regulation (EEC) No 3834/90 . Whereas Article 4 (5) of Regulation (EEC) No 3745/91 stipulates that the quantities applied for can be reduced ; whereas applications for import licences lodged under the said Regulation are for total quantities in excess of those available under Article 2 for products named against serial number 59.0010 in Regulation (EEC) No 3834/90 ; whereas in order to ensure a fair distribution of these quantities those applied for should be reduced by a fixed percentage ; 2. During the first 10 days of the third period of 1992 applications may be lodged pursuant to Regulations (EEC) No 3745/91 and (EEC) No 565/92 for import licences for a total quantity of 175 tonnes of the products named against serial number 59.0040 in Regulation (EEC) No 3834/90. Whereas the applications made for licences for products named against serial number 59.0040 in Regulation (EEC) Article 2 (') OJ No L 370, 31 . 12. 1990, p . 121 . (2) OJ No L 341 , 12. 12. 1991 , p. 6. 0 OJ No L 352, 21 . 12. 1991 , p. 48. (4) OJ No L 61 , 6. 3. 1992, p. 18 . 0 OJ No L 61 , 6 . 3 . 1992, p. 16 . (6) OT No L 61 , 6. 3. 1992, p. 9. This Regulation shall enter into force on 23 March 1992. No L 75/34 Official Journal of the European Communities 21 . 3. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1992. For the Commission Ray MAC SHARRY Member of the Commission